        Case 1:18-cv-00281-CWD Document 58 Filed 09/03/19 Page 1 of 3




                          UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF IDAHO




 BRIAN HILL, ANNE HILL, and
 INTERMOUNTAIN FAIR HOUSING                      Case No. 1-18-cv-00281-CWD
 COUNCIL, INC.,
                                                 ORDER
                      Plaintiffs,

 v.

 RIVER RUN HOMEOWNERS
 ASSOCIATION, INC.,

                      Defendant.



       Pending before the Court are the following motions: Defendant’s motion to strike

and exclude plaintiff’s rebuttal experts (Dkt. 33); Defendant’s motion to strike and for

protective order (Dkt. 34); Plaintiffs’ motion in limine to exclude Defendant’s expert

report and expert witness testimony (Dkt. 35); Defendant’s motion for summary

judgment (Dkt. 39); Plaintiffs’ motion for summary judgment (Dkt. 42); Defendant’s

motion to strike the first affidavit of Brian Hill (Dkt. 50); and Defendant’s motion to

strike the second affidavit of Brian Hill (Dkt. 53).




ORDER - 1
         Case 1:18-cv-00281-CWD Document 58 Filed 09/03/19 Page 2 of 3




       Upon a preliminary review of the motions, and after conferring with the parties

during the telephonic status conference conducted on September 3, 2019, IT IS

HEREBY ORDERED:

1)     Defendant's Motion to Strike and Exclude Plaintiffs’ Rebuttal Experts (Dkt. 33) is

TERMINATED, without prejudice to Defendant’s renewal of the motion upon request,

if necessary, following the Court’s determination of the two pending motions for

summary judgment. The parties confirmed during the status conference that resolution of

this motion is not necessary for the Court to decide the pending motions for summary

judgment.

2)     Defendant’s Motion to Strike and For Protective Order Limiting Discovery (Dkt.

34) is GRANTED IN PART. Pursuant to the parties’ agreement and as set forth in

Defendant’s motion and supporting documents, Defendant will respond to Plaintiffs’

requests for admission. 1 Defendant’s motion for protective order is granted in part, in that

Defendant is not required to respond to Plaintiffs’ other outstanding discovery requests at

this time. The Court’s order is without prejudice to Plaintiffs seeking a further order of

the Court regarding the outstanding interrogatories and requests for production, if

necessary, following the Court’s determination of the pending motions for summary

judgment. Defendant’s objections to the same are therefore preserved as well. 2




1
  Defendant represented there were ninety requests for admission.
2
  During the telephonic status conference, Plaintiffs confirmed they did not raise an argument
pursuant to Fed. R. Civ. P. 56(d) that the discovery was necessary to oppose Defendant’s motion
for summary judgment, which is fully briefed.
ORDER - 2
        Case 1:18-cv-00281-CWD Document 58 Filed 09/03/19 Page 3 of 3




3)     Plaintiffs’ Motion to Exclude Defendant’s Expert Report and Exclude Expert

Witness Testimony (Dkt. 35) is TERMINATED, without prejudice to Plaintiffs’ renewal

of the motion upon request, if necessary, following the Court’s determination of the two

pending motions for summary judgment. The parties confirmed during the status

conference that resolution of this motion is not necessary for the Court to decide the

pending motions for summary judgment.

4)     The parties’ respective motions for summary judgment (Dkt. 39, 42) and the

related motions to strike (Dkt. 50, 53) will be set for oral argument on October 24, 2019,

at 11:00 a.m. A separate notice of hearing is forthcoming.



                                                 DATED: September 3, 2019


                                                 _________________________
                                                 Honorable Candy W. Dale
                                                 United States Magistrate Judge




ORDER - 3
